TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00019-CR


Jeffrey Winters, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 2011254, HONORABLE FRANK W. BRYAN, JR., JUDGE PRESIDING



O R D E R
PER CURIAM
The second motion for extension of time to file appellant's brief is granted. 
Appellant's counsel, Mr. Ariel Payan, is ordered to tender a brief in this cause no later than May 24,
2002.  No further extension of time will be granted.
It is ordered April 10, 2002. 

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish